OPINION
BY THE COURT:
Submitted on motion of defendantsappellees to dismiss the appeal “for failure of plaintiff-appellant to file his brief in this court within 50 days after the filing of his notice of intention to appeal as required by Rule VII of the rules of this court.”
*314Counsel for appellant flies a brief in opposition to the motion to dismiss and an application for further time within which to file brief on the merits. The analysis of the rule in the brief of plaintiff is sound and this court recognizes that for good cause shown the failure to file the brief may be excused.
The application of this rule, was for a long time a source of confusion and concern to this court. Some five years ago we determined that there was no middle ground to be observed in the enforcement of the rule. Either it should be strictly enforced or substantially disregarded. Since that time we have made no exception to its strict enforcement and in no instance have we found good cause shown requiring an exception to its application. Obviously, press of business cannot be accepted as a good cause for evasion of the application of the rule.
It is a simple matter for counsel to make application within rule for an extender of time within which to file briefs. It is seldom that such application is not approved by opposing counsel and this court almost without exception will grant such leave.
We appreciate the importance of the case involved and the multitudinous duties, public as well as private, which counsel for the plaintiff performs, however, to yield enforcement of the rule would practically accomplish its abolition. The motion will be sustained.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.